Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 1 of 13



                                 United States District Court
                                           for the
                                 Southern District of Florida

       Lila Wilson and others, Plaintiffs,   )
                                             )
       v.                                    )
                                               Civil Action No. 17-23033-Civ-Scola
                                             )
       Volkswagen Group of America, Inc.     )
       and Volkswagen AG, Defendants.        )

                           Order Preliminarily Approving Class
                       Settlement and Certifying Settlement Class
          The Parties to the above-captioned class action currently pending against
   Volkswagen Group of America, Inc. and Volkswagen, AG (collectively
   “Defendants” or “Volkswagen”) have agreed to a proposed settlement, the terms
   and conditions of which are set forth in an executed Settlement Agreement (the
   “Settlement”). The Parties reached the Settlement through arm’s-length
   negotiations over several months. Under the Settlement, subject to the terms
   and conditions therein and Court approval, Plaintiffs and the proposed Class
   would fully, finally, and forever resolve, discharge, and release their economic
   damages claims against the Released Parties in exchange for Volkswagen’s
   agreement to provide certain categories of benefits to the Settlement Class
   Members (“Class Members”), reimburse eligible Class Members on a pro rata
   basis for certain past qualifying expenses incurred purchasing replacement tires
   and rotating their tires, and pay for the cost of the Class Notice Plan, Claim
   Administrator, service awards to the Settlement Class Representatives, and
   Class Counsel’s attorney’s fees and expenses, pursuant to the terms, conditions
   and limitations set forth in the Settlement.1
          The Settlement has been filed with the Court, and Plaintiffs have filed an
   Unopposed Motion for Preliminary Approval of Volkswagen Class Settlement,
   Preliminary Certification of Settlement Class, and Approval of Class Notice (the
   “Motion”), for settlement purposes only. Upon considering the Motion and
   exhibits thereto, the Settlement, the record in these proceedings, the
   representations and recommendations of counsel, and the requirements of law,
   the Court finds that: (1) this Court has jurisdiction over the subject matter and
   Parties to these proceedings; (2) the proposed Class meets the requirements of
   Rule 23 of the Federal Rules of Civil Procedure2 and should be preliminarily

   1 Capitalized terms shall have the definitions and meanings accorded to them in
   the Settlement Agreement.
   2 All citations to the Rules shall refer to the Federal Rules of Civil Procedure.
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 2 of 13



   certified for settlement purposes only; (3) the persons and entities identified
   below should be appointed class representatives, and Class Counsel; (4) the
   Settlement is the result of informed, good-faith, arm’s-length negotiations
   between the Parties and their capable and experienced counsel and is not the
   result of collusion; (5) the Settlement is fair, reasonable, and adequate and
   should be preliminarily approved; (6) the proposed Settlement is sufficiently fair,
   reasonable, and adequate to warrant sending notice of the Settlement to the
   Class; (7) the proposed Class Notice Plan, proposed forms of notice, and proposed
   Claim Forms satisfy Rule 23 and Constitutional Due Process requirements, and
   are reasonably calculated under the circumstances to apprise the Class of the
   pendency of the Action, preliminary class certification for settlement purposes
   only, the terms of the Settlement, Class Counsel’s forthcoming application for an
   award of attorneys’ fees and expenses (“Fee and Expense Application”) and/or
   request for service awards for Plaintiffs, their rights to opt-out of the Class
   and/or object to the Settlement, and the process and timing for submitting a
   Claim to request pro rata reimbursement for past, qualifying out-of-pocket tire
   replacement and tire rotation expenses; (8) good cause exists to schedule and
   conduct a Fairness Hearing, pursuant to Rule 23(e), to assist the Court in
   determining whether to grant final approval of the Settlement, certify the Class,
   for settlement purposes only, and issue a Final Order and Final Judgment, and
   whether to grant Class Counsel’s Fee and Expense Application and request for
   service awards for the Settlement Class Representatives; and (9) the other related
   matters pertinent to the preliminary approval of the Settlement should also be
   approved.
          Based on the foregoing, it is hereby ordered and adjudged as follows:

          1.       The Court grants the Plaintiffs’ unopposed motion for
   preliminary approval of the class settlement, preliminary certification of the
   class, and approval of the class notice (ECF No. 103).
           2.       The Court has jurisdiction over the subject matter and Parties
   to this proceeding pursuant to 28 U.S.C. §§ 1331 and 1332.
          3.        Venue is proper in this District.
   Preliminary Class Certification for Settlement Purposes Only and Appointment
                    of Class Representatives and Class Counsel

          4.       It is well established that “[a] class may be certified solely for
   purposes of settlement [if] a settlement is reached before a litigated
   determination of the class certification issue.” Borcea v. Carnival Corp., 238
   F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks omitted). In deciding
                                           2
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 3 of 13



   whether to preliminarily certify a settlement class, a court must consider the
   same factors that it would consider in connection with a proposed litigation
   class—i.e., all Rule 23(a) factors and at least one subsection of Rule 23(b) must
   be satisfied—except that the Court need not consider the manageability of a
   potential trial, since the settlement, if approved, would obviate the need for a
   trial. Id.; Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 620 (1997).
          5.        The Court finds, for settlement purposes, that the Rule 23
   factors are satisfied and that preliminary certification of the proposed Class is
   appropriate under Rule 23. The Court, therefore, preliminarily certifies the
   following Class:
               All persons and entities who, as of the Notice Date,
               purchased or leased a Settlement Class Vehicle in the
               United States of America and Puerto Rico.

         6.     “Settlement Cass Vehicles” are defined as model year 2009 through
   2017 Volkswagen CC vehicles imported and distributed by Defendant
   Volkswagen Group of America, Inc. for sale or lease in the United States and
   Puerto Rico.


           7.    Excluded from the Settlement Class are (a) anyone claiming solely
   personal injury, property damage (other than to the vehicle itself) and/or
   subrogation; (b) all Judges who have presided over the Wilson Action and
   Martino Action and their spouses; (c) all current employees, officers, directors,
   agents and representatives of Defendants, and their family members; (d) any
   affiliate, parent or subsidiary of Defendants and any entity in which Defendants
   have a controlling interest; (e) any used car dealer or person/entity engaged in
   the business of selling used cars; (f) anyone who purchased a Settlement Class
   Vehicle for the purpose of commercial resale; (g) anyone who purchased a
   Settlement Class Vehicle with salvaged title and/or any insurance company who
   acquired a Settlement Class Vehicle as a result of a total loss; (h) any insurer of
   a Settlement Class Vehicle; (i) issuers of extended vehicle warranties and service
   contracts; (j) any Settlement Class Member who, prior to the date of this
   Agreement, settled with and released Defendants or any Released Parties from
   any Released Claims; and (k) any Settlement Class Member that files a timely
   and proper Request for Exclusion from the Settlement Class.
          8.    Specifically, the Court finds, for settlement purposes, that the Class
   satisfies the following factors of Rule 23:
                (a)       Numerosity: In the Action, approximately 120,000 or
                                           3
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 4 of 13



   more individuals, spread out across the country, are members of the proposed
   Class. Their joinder is impracticable. Thus, the Rule 23(a)(1) numerosity
   requirement is met. See Kilgo v. Bowman Trans., 789 F.2d 859, 878 (11th Cir.
   1986) (numerosity satisfied where plaintiffs identified at least 31 class members
   “from a wide geographical area”).
                 (b)       Commonality: The threshold for commonality under Rule
   23(a)(2) is not high. “[C]ommonality requires that there be at least one issue
   whose resolution will affect all or a significant number of the putative class
   members.” Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1355 (11th Cir. 2009)
   (internal quotation marks omitted); see also Fabricant v. Sears Roebuck, 202
   F.R.D. 310, 313 (S.D. Fla. 2001) (same). Here, the commonality requirement is
   satisfied for settlement purposes because there are common questions of law
   and fact that center on Volkswagen’s sale of Settlement Class Vehicles equipped
   with allegedly defective suspension systems, as alleged in the in the operative
   First Amended Complaint.
                (c)        Typicality: The Plaintiffs’ claims are typical of the Class
   for purposes of this Settlement because they concern the same general alleged
   conduct, arise from the same legal theories, and allege the same types of harm
   and entitlement to relief. Rule 23(a)(3) is therefore satisfied. See Kornberg v.
   Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984) (typicality
   satisfied where claims “arise from the same event or pattern or practice and are
   based on the same legal theory”); Murray v. Auslander, 244 F.3d 807, 811 (11th
   Cir. 2001) (named plaintiffs are typical of the class where they “possess the same
   interest and suffer the same injury as the class members”).
                 (d)       Adequacy: Adequacy under Rule 23(a)(4) relates to: (1)
   whether the proposed class representatives have interests antagonistic to the
   Class; and (2) whether the proposed class counsel has the competence to
   undertake the litigation at issue. See Fabricant, 202 F.R.D. at 314. Rule 23(a)(4)
   is satisfied here because there are no conflicts of interest between the Plaintiffs
   and the absent Class Members, and Plaintiffs have retained competent counsel
   to represent them and the Class. Class Counsel here regularly engage in
   consumer class litigation and other complex litigation similar to the present
   Action, and have dedicated substantial resources to the prosecution of the
   Action. Moreover, the Plaintiffs and Class Counsel have vigorously and
   competently represented the Class Members’ interests in the Action. See Lyons
   v. Georgia-Pacific Corp. Salaried Emps. Ret. Plan, 221 F.3d 1235, 1253 (11th Cir.
   2000).


                                           4
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 5 of 13



                 (e)       Predominance and Superiority: Rule 23(b)(3) is satisfied
   for settlement purposes, as well, because the common legal and alleged factual
   issues here predominate over individualized issues, and resolution of the
   common issues for more than 120,000 Class Members in a single, coordinated
   proceeding is superior to having numerous individual lawsuits addressing the
   same legal and factual issues. With respect to predominance, Rule 23(b)(3)
   requires that “[c]ommon issues of fact and law ... ha[ve] a direct impact on every
   class member’s effort to establish liability that is more substantial than the
   impact of individualized issues in resolving the claim or claims of each class
   member.” Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs.,
   Inc., 601 F.3d 1159, 1170 (11th Cir. 2010) (internal quotation marks omitted).
   Based on the record currently before the Court, the predominance requirement
   is satisfied here for settlement purposes because common questions present a
   significant aspect of the case and can be resolved for all Class Members in a
   single common judgment.
         9.     The Court appoints the following persons as class representatives:
   Lila Wilson, Matthew Martino, Thomas Wilson, Teresa Garella, Mary Blue, Brian
   Maytum, Leigh Glasbland, Nick Ponopoulos, Carissa Macchione, Sydnee
   Johnson, Debbie Gray, Lorne Spelrem, and Ismael Orrantia.
         10. The Court appoints the following persons and entities as Settlement
   Class Counsel:
         Peter Prieto, Esq.
         Matthew P. Weinshall, Esq.
         PODHURST ORSECK, P.A.
         Suntrust International Center
         One S.E. 3rd Avenue, Suite 2700
         Miami, Florida 33131
         Phone: (305) 358-2800
         Email: pprieto@podhurst.com
         Email: mweinshall@podhurst.com
         Lead Settlement Class Counsel

         Francesco P. Trapani, Esq.
         Peter J. Kreher, Esq.
         KREHER & TRAPANI, LLP
         1325 Spruce St.
         Philadelphia, PA 19107
         Phone: (215) 907-7290
         Fax: (215) 907-7287
         Email: frank@krehertrapani.com

                                           5
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 6 of 13



         Harris L. Pogust, Esq.
         Pogust & Braslow LLC
         161 Washington Street, Suite 940
         Conshohocken, PA 19428
         Phone: (610) 941-4204
         Fax: (610) 941-4245
         Email: hpogust@pbmattorneys.com


                        Preliminary Approval of the Settlement

          11. At the preliminary approval stage, the Court’s task is to evaluate
   whether the Settlement is within the “range of reasonableness.” 4 NEWBERG ON
   CLASS ACTIONS § 11.26 (4th ed. 2010). “Preliminary approval is appropriate where
   the proposed settlement is the result of the parties’ good faith negotiations, there
   are no obvious deficiencies and the settlement falls within the range of reason.”
   Smith v. Wm. Wrigley Jr. Co., No. 09-60646-CIV, 2010 WL 2401149, at *2 (S.D.
   Fla. Jun. 15, 2010). “Settlement negotiations that involve arm’s-length, informed
   bargaining with the aid of experienced counsel support a preliminary finding of
   fairness.” Almanazar v. Select Portfolio Servicing, Inc., No. 14-cv-22586-FAM,
   2015 WL 10857401, at *1 (S.D. Fla. Oct. 15, 2015). See MANUAL FOR COMPLEX
   LITIGATION, Third, § 30.42 (West 1995) (“A presumption of fairness, adequacy,
   and reasonableness may attach to a class settlement reached in arm’s-length
   negotiations between experienced, capable counsel after meaningful discovery.”)
   (internal quotation marks omitted).
         12. The Court preliminarily approves the Settlement, and the exhibits
   appended to the Motion, as fair, reasonable and adequate under Rule 23. The
   Court finds that the Settlement was reached in the absence of collusion, and is
   the product of informed, good-faith, arm’s-length negotiations between the
   Parties and their capable and experienced counsel. The Court further finds that
   the Settlement, including the exhibits appended to the Motion, is within the
   range of reasonableness and possible judicial approval, such that: (a) a
   presumption of fairness is appropriate for the purposes of preliminary settlement
   approval; and (b) it is appropriate to effectuate notice to the Class, as set forth
   below and in the Settlement, and schedule a Fairness Hearing to assist the Court
   in determining whether to grant Final Approval to the Settlement and enter Final
   Judgment.




                                            6
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 7 of 13



          Approval of Notice and Notice Program and Direction to Effectuate
                          the Notice and Outreach Programs

          13. The Court approves the form and content of the notices to be
   provided to the Class, substantially in the forms appended as Exhibit 5 to the
   Settlement Agreement. The Court further finds that the Notice Plan, described
   in Section IV of the Settlement, is the best practicable under the circumstances.
   The Notice Plan is reasonably calculated under the circumstances to apprise the
   Class of the pendency of the Action, class certification for settlement purposes
   only, the terms of the Settlement, their rights to opt-out of the Class and object
   to the Settlement, Class Counsel’s Fee and Expense Application, and the request
   for service awards for Plaintiffs. The notices and Notice Plan constitute sufficient
   notice to all persons and entities entitled to notice. The notices and Notice Plan
   satisfy all applicable requirements of law, including, but not limited to, Rule 23
   and the constitutional requirement of due process. The Court finds that the
   forms of notice are written in simple terminology, are readily understandable by
   Class Members and comply with the Federal Judicial Center’s illustrative class
   action notices. The Court orders that the notices be disseminated to the Class
   as per the Notice Plan.
         14. The Court preliminarily approves and directs that Epiq Global act
   as the Claim Administrator.
         15. The Claim Administrator shall implement the Notice Plan, as set
   forth in the Settlement, using substantially the forms of notice appended as
   Exhibit 5 to the Settlement Agreement and approved by this Order. Notice shall
   be provided to the Class Members pursuant to the Notice Plan, as specified in
   section IV of the Settlement and approved by this Order.
                         Fairness Hearing, Opt-Outs, and Objections

         16. The Court sets a Fairness Hearing for December 9, 2019, at 8:30
   a.m., to assist the Court in determining whether to grant Final Approval to the
   Settlement, certify the Settlement Class, and enter the Final Order and Final
   Judgment, and whether Class Counsel’s Fee and Expense Application and
   request for service awards for the Class Representatives should be granted.
         17. Potential Class members who timely and validly exclude themselves
   from the Class shall not be bound by the Settlement Agreement, the Settlement,
   or the Final Order and Final Judgment. If a potential Class member files a
   request for exclusion, he/she/it may not assert an objection to the Settlement
   Agreement. The Claim Administrator shall provide copies of any requests for

                                            7
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 8 of 13



   exclusion to Class Counsel and Volkswagen’s Counsel as provided in the
   Settlement Agreement.
          18. The Court directs that any person or entity within the Class
   definition who wishes to be excluded from the Class may exercise his, her, or its
   right to opt out of the Class by following the opt-out procedures set forth in the
   Class Notice form at any time during the opt-out period. To be valid and timely,
   opt-out requests must be postmarked on or before the last day of the Opt-Out
   Period (the “Opt-Out Deadline”), which is November 27, 2019, must be mailed
   to Wilson v. Volkswagen Claim Administrator, PO Box 3207, Portland, OR
   97208-3207; Class Counsel, Peter Prieto, Podhurst Orseck, P.A., One S.E. 3rd
   Avenue, Suite 2300, Miami, FL 33131; and Defense Counsel, Michael B. Gallub,
   Herzfeld & Rubin P.C., 125 Broad Street, New York, NY 10004, and must include:
              (i)     the full name, telephone number, and address of the person
                      or entity seeking to be excluded from the Class;
              (ii)    the model, model year, and vehicle identification number
                      (“VIN”) of the person’s or entity’s vehicle, and the
                      approximate date(s) of purchase or lease;
              (iii)   an explicit and unambiguous statement that such person or
                      entity wishes to be excluded from the Settlement in Wilson
                      v. Volkswagen Group of America, Inc., 1:17-cv-23003-
                      SCOLA (S.D. Fla.), and
              (iv)    the signature of the person or entity seeking to be excluded
                      from the Class (if the person or entity seeking to be excluded
                      from the Class is represented by counsel, it must also be
                      signed by such counsel).
          19. The Opt-Out Deadline shall be specified in the Class Notice form. All
   persons and entities within the Class definition who do not timely and validly
   opt out of the Class shall be bound by all determinations and judgments in the
   Action concerning the Settlement, including, but not limited to, the Releases set
   forth in Section and Section I.Q and Section VIII of the Settlement.
         20. The Court further directs that any person or entity in the Class who
   does not opt out of the Class may object to the Settlement, Class Counsel’s Fee
   and Expense Application, and/or the request for service awards for the Class
   Representatives. Any such objections must be mailed to the Clerk of the Court,
   Class Counsel, and counsel for Defendants, at the following addresses:



                                             8
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 9 of 13



         (a) Clerk of the Court
             Wilkie D. Ferguson, Jr. U.S. Courthouse
             400 North Miami Avenue
             Miami, FL 33128

         (b) Class Counsel
             Peter Prieto
             PODHURST ORSECK, P.A.
             One S.E. 3rd Avenue, Suite 2300
             Miami, FL 33131

         (c) Counsel for Defendants
             Michael B. Gallub
             HERZFELD & RUBIN P.C.
             125 Broad Street
             New York, NY 10004
         21. For an objection to be considered by the Court, the objection must
   be received by the Court no later than the Opt-Out Deadline of November 27,
   2019, must be addressed to the addresses listed in the preceding paragraph and
   in the Class Notice form, and must include the following:

             (i)     the case name, Wilson v. Volkswagen Group of America, Inc.,
                     Civil Action No. 1:17-cv-23033-SCOLA;

             (ii)    the objector’s full name, current address, and telephone
                     number;

             (iii)   the model year and VIN of your vehicle and proof that you
                     own(ed) or lease(d) the vehicle;

             (iv)    a statement of all your factual and legal grounds for
                     objecting;

             (v)     any documents and/or briefs supporting your objection;

             (vi)    a statement of whether you intend to appear at the Fairness
                     Hearing;

             (vii)   a detailed list of any other objections submitted by objector
                     or the objector’s counsel to any class action settlements
                     submitted in any court in the previous five (5) years or an
                     affirmative statement that the Settlement Class member
                     and/or his or her counsel has not objected to any other class
                     action settlement in the previous five (5) years;
                                           9
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 10 of 13



              (viii) if you intend to appear at the Fairness Hearing through
                     counsel, the identify of all attorneys representing you who
                     will appear at the Fairness Hearing; and

              (ix)    the objector’s signature.

         22. Any objection that fails to satisfy these requirements and any other
   requirements found in the Class Notice form shall not be considered by the
   Court.

      Further Papers in Support of Settlement and Fee and Expense Application
         23. Plaintiffs shall file their Motion for Final Approval of the Settlement
   and Incorporated Memorandum of Law, and Class Counsel shall file their request
   for attorneys’ fees, costs and expenses (“Fee and Expense Application”) and
   request for service awards for Plaintiffs, no later than November 8, 2019. If
   Volkswagen chooses to file a memorandum of law in support of final approval of
   the Settlement, it also must do so no later than November 8, 2019.
           24. Plaintiffs and Class Counsel shall file their responses to timely filed
   objections to the Motion for Final Approval of the Settlement and the Fee and
   Expense Application no later than December 5, 2019. If Volkswagen chooses to
   file a response to timely filed objections to the Motion for Final Approval of the
   Settlement, it also must do so no later than December 5, 2019.

              Effect of Failure to Approve the Settlement or Termination

         25.        In the event the Settlement is not approved by the Court, or for
   any reason the Parties fail to obtain a Final Order and Final Judgment as
   contemplated in the Settlement, or the Settlement is terminated pursuant to its
   terms for any reason, then the following shall apply:

              (i)     All orders and findings entered in connection with the
                      Settlement shall become null and void and have no further
                      force and effect, shall not be used or referred to for any
                      purposes whatsoever, and shall not be admissible or
                      discoverable in any other proceeding;

              (ii)    All of the Parties’ respective pre-Settlement claims and
                      defenses will be preserved, including, but not limited to,
                      Plaintiffs’ right to seek class certification and Defendants’
                      right to oppose class certification;

              (iii)   Nothing contained in this Order is, or may be construed as,
                                           10
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 11 of 13



                      any admission or concession by or against Defendants or
                      Plaintiffs on any point of fact or law;

              (iv)    Neither the Settlement terms nor any publicly disseminated
                      information regarding the Settlement, including, without
                      limitation, the Notice, court filings, orders and public
                      statements, may be used as evidence;

              (v)     Neither the fact of, nor any documents relating to, either
                      party’s withdrawal from the Settlement, any failure of the
                      Court to approve the Settlement, and/or any objections or
                      interventions may be used as evidence;

              (vi)    The preliminary certification of the Class pursuant to this
                      Order shall be vacated automatically and the Actions shall
                      proceed as though the Class had never been certified; and

              (vii)   The terms in Section VI of the Settlement Agreement shall
                      apply and survive.

                             Stay/Bar of Other Proceedings
          26. Pending the Fairness Hearing and the Court’s decision whether to
   finally approve the Settlement, no Class Member, either directly,
   representatively, or in any other capacity (even those Class Members who validly
   and timely elect to be excluded from the Class, with the validity of the opt out
   request to be determined by the Court only at the Fairness Hearing), shall
   commence, continue or prosecute against any of the Released Parties (as that
   term is defined in the Agreement) any action or proceeding in any court or
   tribunal asserting any of the matters, claims or causes of action that are to be
   released in the Agreement. Pursuant to 28 U.S.C. § 1651(a) and 2283, the Court
   finds that issuance of this preliminary injunction is necessary and appropriate
   in aid of the Court’s continuing jurisdiction and authority over the Action. Upon
   final approval of the Settlement, all Class Members who do not timely and validly
   exclude themselves from the Class shall be forever enjoined and barred from
   asserting any of the matters, Released Claims or causes of action released
   pursuant to the Agreement against any of the Released Parties, and any such
   Class Member shall be deemed to have forever released any and all such matters,
   Released Claims, and causes of action against any of the Released Parties as
   provided for in the Agreement.


                                           11
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 12 of 13




                                   General Provisions

         27. The Court reserves the right to continue or adjourn the Fairness
   Hearing without further notice to the Class, except that any such continuation
   or adjournment shall be announced on the Settlement website.
         28. Class Counsel and Defendants’ Counsel are hereby authorized to
   use all reasonable procedures in connection with approval and administration
   of the Settlement that are not materially inconsistent with this Order or the
   Agreement, including making, without further approval of the Court, agreed
   minor changes to the Agreement, to the form or content of the Class Notice or to
   any other exhibits that the Parties jointly agree are reasonable or necessary.
         29. The Parties are authorized to take all necessary and appropriate
   steps to establish the means necessary to implement the Agreement.
         30. Any information received by the Claim Administrator or any other
   person in connection with the Settlement Agreement that pertains to personal
   information regarding a particular Class Member (other than objections or
   requests for exclusion) shall not be disclosed to any other person or entity other
   than Class Counsel, Defendants, Defendants’ Counsel, the Court and as
   otherwise provided in the Settlement Agreement.
          31. This Court shall maintain continuing jurisdiction over these
   settlement proceedings to assure the effectuation thereof for the benefit of the
   Class.
          32. Based on the foregoing, the Court sets the following schedule for the
   Fairness Hearing and the actions which must precede it:

              (i)     Notice shall be provided in accordance with the Notice Plan
                      and this Order;

              (ii)    Plaintiffs shall file their Motion for Final Approval of the
                      Settlement and Incorporated Memorandum of Law, and
                      Class Counsel shall file their Fee and Expense Application
                      and request for service awards for Plaintiffs, no later than
                      November 8, 2019;

              (iii)   If Defendants choose to file a memorandum of law in
                      support of final approval of the Settlement, they also must
                      do so no later than November 8, 2019.

              (iv)    Class Members must file any objections to the Settlement,

                                           12
Case 1:17-cv-23033-RNS Document 109 Entered on FLSD Docket 08/23/2019 Page 13 of 13



                      the Motion for Final Approval of the Settlement, Class
                      Counsel’s Fee and Expense Application and/or the request
                      for service awards no later than November 27, 2019;

              (v)     Class Members must submit requests for exclusion from the
                      Settlement no later than November 27, 2019;

              (vi)    The Claim Administrator must file with the Court, no later
                      than December 5, 2019, (a) a list of those persons or
                      entities who or which have opted out or excluded themselves
                      from the Settlement; and (b) the details outlining the scope,
                      method and results of the notice program;

              (vii)   Plaintiffs and Class Counsel shall file their responses to
                      timely filed objections to the Settlement and Fee and
                      Expense Application no later than December 5, 2019;

              (viii) If Defendants choose to file a response to timely filed
                     objections to the Settlement, they shall do so no later than
                     December 5, 2019; and

              (ix)    The Fairness Hearing is set for December 9, 2019, at 8:30
                      a.m., at the United States Courthouse, Wilkie D. Ferguson, Jr.
                      Building, Courtroom 12-3, 400 North Miami Avenue, Miami,
                      Florida 33128.

         Done and ordered in Chambers at Miami, Florida on August 22, 2019.




                                                 Robert N. Scola, Jr.
                                                 United States District Judge




                                            13
